311 F.2d 224
KERR-McGEE OIL INDUSTRIES, INC.,v.FEDERAL POWER COMMISSION.
No. 7016.
No. 7017.
United States Court of Appeals Tenth Circuit.
September 5, 1962.

On Petitions to Review Orders of the Federal Power Commission.
Jack T. Conn, Ada, Okl., and Lynn Adams, Oklahoma City, Okl., for petitioner.
Richard A. Solomon, General Counsel, and Howard E. Wahrenbrock, Solicitor, Federal Power Commission, Washington, D. C., for respondent.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Petitions to review dismissed September 5, 1962, on motions of petitioner.